Appellant was indicted for the theft of one head of cattle and convicted, and his punishment assessed at two years in the penitentiary.
The evidence shows that one Williams, the owner of the cattle, loaned several head of milch cows to appellant, who while in possession of them killed and appropriated to his use one of the calves so loaned. The indictment was framed under article 724 of the Penal Code relating to theft generally, while the evidence only tends to sustain a charge under article 742a of the Penal Code relating to a conversion by a bailee.
The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.